ORDER
The request for publication is GRANTED.
The dispositive order filed February 13, 1998, is redesignated as a published order.
ORDER
We agree with both parties that because John Wayne Lunsford seeks only damages in his Bivens action, he was not required to exhaust his administrative remedies before filing this lawsuit in the district court in light of the fact that the Administrative Remedy Program only provides for injunctive relief. See 42 U.S.C. § 1997e(a); Honig v. Doe, 484 U.S. 305, 327, 108 S.Ct. 592, 606, 98 L.Ed.2d 686 (1988). Therefore, we VACATE the district court’s order dismissing Lunsford’s complaint and denying his application to proceed in forma pauperis, and REMAND this case to the district court for further proceedings consistent with this order.
VACATED AND REMANDED.